IN THE SUPREME COURT OF IOWA
                               No. 19–0892

         Submitted September 17, 2020—Filed October 23, 2020


STATE OF IOWA,

      Appellee,

vs.

DERRICK EARL JOHNSON,

      Appellant.



      Appeal from the Iowa District Court for Black Hawk County, Joel A.

Dalrymple, Judge.



      The defendant appeals the denial of a requested instruction for

homicide by reckless driving as a lesser included offense to the crime of

homicide by intoxicated operation and the district court’s limitation of

evidence concerning causation. AFFIRMED.



      McDermott, J., delivered the opinion of the court, in which all

justices joined.



      Martha J. Lucey, State Appellate Defender, and Mary K. Conroy

(argued), Assistant Appellate Defender, for appellant.



      Thomas J. Miller, Attorney General, Louis S. Sloven (argued),

Assistant Attorney General, Linda M. Fangman, County Attorney, and

Jeremy L. Westendorf and Molly K. Edwards, Assistant County Attorneys,

for appellee.
McDERMOTT, Justice.

      A driver of a pickup blew through a stop sign and broadsided a

minivan. The minivan rolled. One of the passengers in the minivan, a six-

month-old infant, died from blunt force head injuries suffered in the crash.

The infant wasn’t secured in a child restraint system, but merely held on

the lap of another passenger—an eight-year-old girl.

      A jury found the driver was intoxicated at the time of the crash and

convicted him of homicide by intoxicated operation of a vehicle, Iowa Code

section 707.6A(1) (2017). The driver appeals, arguing first that he drove

recklessly but wasn’t intoxicated, and thus, the jury should have had the

option to convict him of reckless driving causing homicide, Iowa Code

section 707.6A(2)(a), which is a lower level of felony than homicide by

intoxicated operation.   He argues, second, that his actions weren’t the

cause of the infant’s death and that the district court erred in preventing

him from putting on evidence that the infant wasn’t secured in a child

restraint seat and might have survived the crash if he had been.

      The crash happened on a Wednesday in early August 2017 around

6:30 p.m. First Street in Waterloo was normally a one-way street with

three lanes. But road construction on a nearby street had, as a detour,

temporarily turned it into a two-way street with a middle turning lane.

Where First Street intersected with Sycamore Street, crews had placed two

temporary stop signs, with orange flags attached to the poles, to stop

travelers on Sycamore before entering First Street. Vehicles on First Street

had no stop sign and could cross Sycamore unimpeded.

      Derrick Earl Johnson sped down Sycamore in his pickup and ran

the stop signs at the intersection. A minivan fatefully in the intersection

at that moment tried to swerve to avoid Johnson, but couldn’t.          The
resulting T-bone collision flipped the minivan side-over-side until it landed

back on its wheels in a pasture.

      Johnson told police on the scene that he wasn’t paying attention.

He had a small cut on his forehead but otherwise appeared unhurt. His

speech was normal, and he didn’t appear agitated or aggressive. But two

police officers who spoke with him detected the odor of alcohol and

bloodshot, watery eyes. When asked whether he’d been drinking, Johnson

denied it and agreed to the police request for a field sobriety test. His field

sobriety test scores indicated he was under the influence. He agreed to

take a preliminary breath test, but backed out moments later.

      He then told the police he had been drinking earlier that afternoon,

but said he stopped around 1 p.m. When asked about his speed just

before the crash, he estimated perhaps forty miles per hour; the posted

speed limit was twenty-five.     Analysis from a video taken of Sycamore

Street showed Johnson’s pickup going fifty-five and decelerating as he

approached the intersection.       A crash reconstruction expert at trial

estimated his pickup was traveling twenty-nine miles per hour at the

moment of impact, with no skid marks or evidence of any evasive action

by Johnson immediately before the crash.

      The police took Johnson to the police station for further testing.

Upon arriving he asked for medical attention, so paramedics came to the

police station and took him to the hospital. Meanwhile, the police obtained

a search warrant for a blood sample. A lab technician drew his blood at

8:44 p.m. The sample showed a blood alcohol content of 0.069 and tested

positive for cocaine.

      A toxicologist at trial was asked to extrapolate Johnson’s blood

alcohol content at the time of the crash, which was over two hours before

the blood sample was taken, to account for the body’s natural burn off of
alcohol in the bloodstream over time. The answer: 0.090 to 0.122. As to

the cocaine, the toxicologist opined that Johnson had ingested it, in a

considerable quantity, sometime in the three hours before the crash for it

still to have been in his bloodstream at 8:44 p.m.

                                      I.

      Johnson claims the crime of homicide by reckless driving is a lesser

included offense to the crime of homicide by intoxicated operation, so the

district court’s failure to instruct the jury that it could find Johnson guilty

of this lesser included offense requires us to give Johnson a new trial.

Johnson points to the evidence that suggested he didn’t immediately

appear to be impaired in the moments after the accident and to the

changed traffic patterns of the streets because of the construction detour

to support a jury argument that reckless driving, and not intoxication,

caused the crash.

      To determine whether a crime is a lesser included offense of another

crime, we use the “impossibility test.” State v. Miller, 841 N.W.2d 583, 588

(Iowa 2014). The impossibility test is simple in its formulation: Does the

first (greater) crime include every essential element of the second (lesser)

crime? See id. at 587–88. If so, then the second crime is a lesser included

offense, and the jury must have the option to convict on the lesser included

crime; if not, then not. State v. Coffin, 504 N.W.2d 893, 894–95 (Iowa

1993).

      Iowa’s homicide-by-intoxicated-operation statute makes it a crime

to unintentionally cause someone’s death “by operating a motor vehicle

while intoxicated, as prohibited by section 321J.2.”              Iowa Code

§ 707.6A(1).   The definition of “intoxicated” (found in section 321J.2)

means a person is under the influence of alcohol or drugs (or some

combination of them), has a blood alcohol content .08 or greater, or has
any amount of a controlled substance present as measured in a blood or

urine test. Id. § 321J.2. By comparison, Iowa’s homicide-by-reckless-

driving statute makes it a crime to unintentionally cause someone’s death

by “[d]riving a motor vehicle in a reckless manner with willful or wanton

disregard for the safety of persons or property.” Id. § 707.6A(2)(a).

      The legislature uses two different words to define the action in the

two different crimes: “operating” while intoxicated in section 707.6A(1),

and “[d]riving” in a reckless manner in section 707.6A(2)(a). Id.

§ 707.6A(1), (2)(a). Operating a vehicle includes a broader scope of activity

than does driving a vehicle. The jury’s instruction on the definition of

“operate” correctly referred to immediate, actual physical control over a

moving vehicle or a vehicle simply with “its engine running.”       State v.

Hopkins, 576 N.W.2d 374, 377 (Iowa 1998) (quoting Munson v. Iowa Dep’t

of Transp., 513 N.W.2d 722, 724–25 (Iowa 1994)).         If you’re driving a

vehicle, you’re operating it, but the converse isn’t true—if you’re operating

a vehicle, you’re not necessarily driving it. State v. Massick, 511 N.W.2d
384, 387 (Iowa 1994).

      Johnson claims these two vehicular homicide crimes overlap

because unintentionally causing a death by operating while intoxicated

inherently involves driving recklessly. In State v. Massick, we compared

the crimes of operating while intoxicated (Iowa Code section 321J.2 (1991))

and reckless driving (Iowa Code section 321.277). 511 N.W.2d at 387–88.

Those two crimes are found in our motor vehicle chapter of the Iowa Code

and don’t involve a resulting unintentional homicide. Sitting in the driver’s

seat of a car with the engine running, even if parked, qualifies as

“operating” a vehicle while intoxicated, even if it doesn’t qualify as

“driving.” State v. Weaver, 405 N.W.2d 852, 854 (Iowa 1987). We held in

Massick that reckless driving isn’t a lesser included offense of operating
while intoxicated because the elements between the two crimes don’t line

up; one can “operate” a vehicle while intoxicated without recklessly

“driving” it. 511 N.W.2d at 387–88.

      But Johnson argues the two crimes in this case are different because

both require causing unintentional death. This unintentional-death result

changes the analysis because, Johnson’s argument goes, one can’t cause

an unintentional death by operating a vehicle without also driving it. But

as the State shows, situations are easy to conceive to defeat this argument.

Say, for example, an intoxicated person starts a car in a closed garage with

an infant buckled in the backseat and immediately passes out in the

driver’s seat, resulting in the death of the infant by carbon monoxide

poisoning. See, e.g., In re Rugh’s Est., 211 Iowa 722, 234 N.W. 278, 278

(1931) (describing a factual scenario in which two children perished from

carbon monoxide poisoning in a car in a closed garage along with their

mother). This act would fit the definition of unintentionally causing death

“by operating a motor vehicle while intoxicated.” But it would not involve

driving, let alone “reckless driving.”

      Which takes us back to the impossibility test: Does the homicide by

intoxicated operation include every essential element of homicide by

reckless driving? No, because “driving” is an essential element of homicide

by reckless driving, but isn’t an element required to prove homicide by

intoxicated operation.    Having failed the impossibility test, Johnson’s

argument that he was entitled to a lesser-included-offense instruction

likewise fails. The fact that Johnson’s conduct in this case involved driving

and not some nonmoving form of operating a vehicle doesn’t change the

analysis. In deciding whether a crime is a lesser included offense, we look

to the elements of the offense, not to the particular facts of a case.

Krogmann v. State, 914 N.W.2d 293, 325 (Iowa 2018).
      But citing State v. Adams, Johnson argues the Iowa Supreme Court

considers “operating” to be synonymous with “driving.” 810 N.W.2d 365

(Iowa 2012). Johnson latches onto our statement in Adams that “it is the

State’s burden under section 707.6A(1) to prove a causal connection

between the defendant’s intoxicated driving and the victim’s death.” Id. at

371 (emphasis added). The distinction between “operating” and “driving”

didn’t matter to the analysis in Adams, and we paraphrased section

707.6A(1) with imprecision. Id. As we’ve elaborated, the statute in fact

uses the word “operating,” and we would have been better served by

quoting that word directly.     But our paraphrasing in Adams doesn’t

provide any footing to Johnson here.

      Recklessness, in any event, is not an element of homicide by

intoxicated operation.   Johnson quotes our statement in Massick that

“driving under the influence is certainly reckless behavior.” 511 N.W.2d

at 387. That’s a true statement, but it shouldn’t be overread to attach a

recklessness element into section 707.6A(1).           As we said in Adams,

homicide by intoxicated operation doesn’t require proof of “reckless

operation” or “reckless driving” of a vehicle. 810 N.W.2d at 369 (discussing

State v. Kellison, 233 Iowa 1274, 11 N.W.2d 371 (1943)).

      A defendant is ordinarily entitled to a jury instruction on any theory

of defense timely made and reasonably supported by the evidence. State

v. Ross, 573 N.W.2d 906, 913 (Iowa 1998). The district court in this case

correctly refused to give the homicide-by-reckless-driving instruction to

the jury because it isn’t a lesser included offense.

                                     II.

      Johnson next argues the district court erred in preventing him from

offering evidence that the infant who died in the crash wasn’t secured in a

child restraint seat. In so ruling, Johnson contends, the district court
unfairly disarmed him of a potential defense about the cause of the infant’s

death, since the child might well have survived the crash if the child had

been buckled in properly.     But the crime of homicide by intoxicated

operation doesn’t require that the intoxicated operation alone cause the

harm; the State need only prove it was one of potentially many causes of

the death.

      Events typically have many causes.         In some situations, the

resulting harm is often said to be “overdetermined,” meaning the result of

accumulated events that contribute to the result, even if one person’s

misconduct alone would not have been enough to cause the harm. See

Restatement (Third) of Torts: Liab. For Physical and Emotional Harm § 27

cmt. f, at 380 (Am. Law. Inst. 2019) [hereinafter Restatement (Third)]; see

also Eric A. Johnson, Wrongful-Aspect Overdetermination: The Scope-of-

the-Risk Requirement in Drunk-Driving Homicide, 46 Conn. L. Rev. 601,

633–34 (2013). A person doesn’t avoid liability simply because his conduct

requires some other conduct to be sufficient to cause another’s harm.

State v. Tyler, 873 N.W.2d 741, 749 (Iowa 2016); Restatement (Third) § 27

cmt. f, at 380. And that means a defendant in a homicide-by-intoxicated-

operation case can’t beat the charge simply by arguing his intoxicated

driving was one of multiple acts necessary to bring about the victim’s

unintentional death. State v. Hubka, 480 N.W.2d 867, 869 (Iowa 1992).

      But that Johnson’s intoxicated driving contributed to cause the

infant’s death doesn’t address whether Johnson was entitled to put on

evidence that the child wasn’t properly restrained during the crash and

might have survived had he been. That answer is grounded in a different

rationale, which says a defendant can’t use a homicide victim’s alleged

“contributory negligence” (the victim’s own partial fault for the harm that
resulted) as a defense in a later homicide prosecution. State v. Williams,

238 Iowa 838, 843, 28 N.W.2d 514, 518 (Iowa 1947).

      In State v. Hubka, we more specifically applied this prohibition in a

homicide-by-intoxicated-driving case, holding that a defendant can’t use a

victim’s failure to wear a seat belt or other restraint as a defense to this

charge. 480 N.W.2d at 869; see also Iowa Code § 321.446(6) (2017)

(evidence of a failure to use “a child restraint system” not admissible in

civil cases). We held in Hubka that the lack of seat belts or other restraints

was not a “superseding cause” of death that would preclude imposing

criminal responsibility on the intoxicated driver. 480 N.W.2d at 870–71.

Johnson invites us to overrule Hubka, but the rationale we articulated in

it remains strong, so we decline the invitation.

      We will reverse a district court’s ruling to exclude evidence only if

we find the district court abused the discretion we normally afford to it on

such issues. See State v. Heard, 934 N.W.2d 433, 439 (Iowa 2019). The

district court’s ruling excluding evidence that the infant wasn’t secured in

the minivan wasn’t an abuse of the district court’s discretion.

                                     III.

      Johnson makes a third argument on appeal, that the district court

improperly imposed a $10 drug abuse resistance education (DARE)

surcharge, that needs little elaboration.      Iowa Code section 911.2(1)

authorizes the DARE surcharge “if a violation arises out of a violation of

an offense provided for in chapter 321J or chapter 124, subchapter IV.”

Johnson was convicted of violating section 707.6A(1), and thus, Johnson

argues, the surcharge is illegal. But Iowa Code section 707.6A(1) requires

proof of a violation of section 321J.2, which the jury found five different

ways on a “special interrogatory” form that asked for specific findings

about Johnson’s intoxication. His conviction here “arises out of a violation
of an offense provided for in chapter 321J,” and thus the surcharge

imposed is lawful. Id. § 911.2(1).

      AFFIRMED.